COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00752-CV
Style:                              Angela Cornejo and Carlos Portillo v. Mae Kathleen Borchardt, M.D. f/k/a Mae Kathleen
                                    Hayes, M.D., Stephen J. Hilgers, M.D., Danielle Niemeyer, M.D., Jamie Respondek, R.N.,
                                    Mayoor Bhatt, M.D., Sharon Ann Woodson, R.N. and St Joseph Medical Center
                    *
Date motion filed :                 September 17, 2013
Type of motion:                     Appellant’s request for extension to file record
Party filing motion:                Appellant
Document to be filed:               Clerk’s record and reporter’s record

Is appeal accelerated?        Yes

If motion to extend time:
         Original due date:                               September 7, 2013
         Number of previous extensions granted:                                    Current Due date:
         Date Requested:                                  None

Ordered that motion is:

                  Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On September 16, 2013, the Clerk of this Court notified the clerk and court reporter that the record had not been
          filed and requested that the record, a request for an extension, or a response to the notice be filed no later than
          October 7, 2013. If additional time is necessary, the Court may extend the deadline to file the record if requested
          by the clerk or court reporter. See TEX. R. APP. P. 35.3(c). Accordingly, we dismiss appellant’s motion.



Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: September 26, 2013




November 7, 2008 Revision